


110 HR 3817 IH: Agricultural Bond Improvement Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3817
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Pomeroy (for
			 himself, Mr. King of Iowa,
			 Mr. Boswell, and
			 Mr. Hulshof) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  improvements to assist young farmers and ranchers.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Bond Improvement Act of
			 2007.
		2.Exemption of
			 agricultural bonds from private activity bond volume limits
			(a)In
			 generalSection 146(g) of the Internal Revenue Code of 1986
			 (relating to exception for certain bonds) is amended by striking
			 and at the end of paragraph (3), by striking the period at the
			 end of paragraph (4) and inserting , and, and by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)any qualified
				small issue bond described in section
				144(a)(12)(B)(ii).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			3.Increase in loan
			 limits on agricultural bonds
			(a)In
			 generalSubparagraph (A) of section 147(c)(2) of the Internal
			 Revenue Code of 1986 (relating to general rule for exception for first-time
			 farmers) is amended to read as follows:
				
					(A)In
				general
						(i)If
				the requirements of subparagraph (B) are met with respect to any land,
				paragraph (1) shall not apply to such land, and subsection (d) shall not apply
				to property to be used thereon for farming purposes, but only to the extent of
				expenditures (financed with the proceeds of the issue) not in excess of
				$450,000.
						(ii)In the case of
				any calendar year after 2007, the $450,000 amount contained in clause (i) shall
				be increased by an amount equal to such dollar amount multiplied by the
				inflation percentage determined under section 305(c) of the Consolidated Farm
				and Rural Development Act (7 U.S.C. 1925(c)) for the calendar year, determined
				by substituting calendar year for fiscal year
				each place it appears and by substituting 2006 for
				1996 in paragraph (2) thereof. Any increase determined under
				this clause shall be rounded to the nearest multiple of
				$100.
						.
			(b)Conforming
			 amendmentSection 147(c)(2)(C)(i)(II) of such Code is amended by
			 striking $250,000 and inserting the amount in effect
			 under subparagraph (A)(i).
			(c)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			4.Repeal of dollar
			 amount in definition of substantial farmland
			(a)In
			 generalSubparagraph (E) of section 147(c)(2) of the Internal
			 Revenue Code of 1986 (defining substantial farmland) is amended to read as
			 follows:
				
					(E)Substantial
				farmlandFor purposes of this paragraph, the term
				substantial farmland means any parcel of land unless such parcel
				is smaller than 30 percent of the average size of a farm in the county in which
				such parcel is
				located.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
